NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DAVID A. TROPP,
Plaintiff-Appellee,

V.

CONAIR CORPORATION, L.C. INDUSTRIES, LLC,
MASTER LOCK COMPANY LLC, SAMSONITE
CORPORATION, TRAVELPRO INTERNATIONAL
INC., AND TRG ACCESSORIES, LLC,
Defendants-Appellants,

AND
BRIGGS & RILEY TRAVELWARE LLC,
Defendant-Appellant,
AND

EAGLE CREEK, A DIVISION OF VF OUTDOOR,
INC., BROOKSTONE COMPANY, INC., AND
BROOKSTONE STORES, INC.,

Defendant-Appellants,

AND
DELSEY LUGGAGE INC.,

Defendant-Appellant,

AND
EBAGS, INC.,
Defencz',ant-Appellant,

DAVID TROPP V. CONAIR CORPORATION 2

AND

MAGELLAN’S INTERNATIONAL TRAVEL
CORPORATION,

Defendant-Appellant,

AND
TUMI, INC.,

Defendant-Appellant,
AND

WORDLOCK, INC.,

Defendant-Appellant,
AND

OUTPAC DESIGNS INC., HP MARKETING CORP.
LTD., AND TITAN LUGGAGE USA,

Defendants. `

2012-1337

Appeal from the United States District C0urt for the
Eastern District of New York in case n0. 08-CV-4446,
Seni0r Judge Eric N. Vitaliano.

ON MOTION

ORDER

The parties jointly move to stay the briefing schedule
in 2012-1337 pending Trauel Sentry, Inc. v. Dcwid A.
Tropp, appeal n0. 2011-1023, -1367.

Up0n consideration thereof,

3 DAVID TROPP V. CONAlR CORPORATION

IT ls ORDERED THAT:

(1) The motion is granted to the extent that the ap-
peal is stayed until a mandate issues in appeal n0. 2011-
1023, -1367. The parties shall inform the court within 14
days of the final disposition in appeal n0. 2011-1023, -
1367 and how they believe this appeal should proceed.

(2) A copy of this order shall be transmitted to the
merits panel assigned to hear appeal n0. 2()11-1023, -1367
to inform the panel of the related appeal.

 

FoR THE CoURT
 1 3  /s/ Jan Horbal
Date J an Horbaly
Clerk
cc: Thomas Fitzpatrick, Esq.
Nei1 P. Sirota, Esq.
William L. Prickett, Esq. us  FOR
Jeffrey A. Schwab, Esq. THE FEDERAL GIRBU\T
Christopher F. Lonegro, Esq. JUL '| 3 2[]12

Carolyn V. Juarez, Esq.
Brian A. Carpenter, Esq.
Q. Rick Corrie, Esq.
Ronald D. Coleman, Esq.

JAN HOHBA|.Y
CLERK

s25